NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                      Fed. R. App. P. 32.1




              United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois  60604

                                  Submitted October 10, 2008
                                  Decided November 9, 2009

                                              Before

                              KENNETH F. RIPPLE, Circuit Judge

                              ILANA DIAMOND ROVNER, Circuit Judge

                              ANN CLAIRE WILLIAMS, Circuit Judge

No. 08‐1848

VICKI MURPHY, on behalf of                             Appeal from the United States District
Nathan Murphy, a minor,                                Court for the Northern District of Illinois,
                    Plaintiff‐Appellant.               Eastern Division.
      v.
                                                       No. 05 C 3044
MICHAEL J. ASTRUE, Commissioner of
Social Security,                                       Charles P. Kocoras,
                 Defendant‐Appellee.                   Judge.



                                           O R D E R


       After  an  Administrative  Law  Judge  (“ALJ”)  denied  Supplemental  Security  benefits
(“SSI”) for Nathan Murphy, a minor, we held that the ALJ failed to explain and support his
disregard  of  pertinent  evidence  in  finding  that  Nathan  did  not  demonstrate  sufficient
impairment to qualify for coverage.  We remanded for further proceedings, and Mrs. Vicki
Murphy (Nathan’s mother) subsequently filed a petition for attorney’s fees under the Equal
Access to Justice Act, 28 U.S.C. § 2414(d) (“EAJA”).  The district court denied the petition,
finding that the government was substantially justified in its position.  We find that the district
court did not abuse its discretion in making this determination, and so we AFFIRM.
No. 08‐1848                                                                                        2




                                          I.  Background
        In November 2001, Mrs. Murphy applied to the Social Security Administration for SSI
benefits on behalf of her son , alleging that Nathan suffered from Attention Deficit Hyperactive
Disorder  and  affective  mood  disorders.    At  the  administrative  hearing,  the  ALJ  had  Dr.
Kenneth Kessler review Nathan’s medical records, and Dr. Kessler ultimately confirmed that
Nathan exhibited a marked limitation in the domain of “interacting and relating to others.”  Dr.
Kessler also determined that Nathan did not exhibit marked limitations in four out of the five
other  relevant  domains,  but  stated  that  he  was  unable  to  conclude  whether  Nathan  had  a
marked  limitation  in  the  final  domain  of  “attending  and  completing  tasks.”    Dr.  Kessler
recommended obtaining behavioral evaluations from Nathan’s school in order to determine
whether Nathan suffered from this limitation. 
        The ALJ supplemented the administrative record with a behavioral assessment along
with additional documents from Nathan’s school containing surveys from Nathan’s teachers
regarding his behavioral tendencies and classroom performance.  Mr. and Mrs. Murphy also
testified about Nathan’s “day‐to‐day moods and behavior.”  After reviewing this information,
but without having Dr. Kessler examine the documentation, the ALJ denied benefits, finding
that Nathan did not have a marked impairment in the domain of “attending and completing
tasks,” and, therefore, was not disabled because he did not meet the requirement of having
marked  limitations  in  at  least  two  domains  of  functioning.    The  ALJ  also  commented  that
Nathan’s  parents  “were  not  fully  credible”  because  “their  complaints  were  not  entirely
consistent with the other substantial evidence in the record.”  The Appeals Council declined
to review the ALJ’s decision, making the ruling final, and Mrs. Murphy appealed to the district
court, which affirmed the ALJ’s decision. 
       Mrs. Murphy then appealed to this court, and we vacated the district court’s decision
because we found that the ALJ had not explained why he disregarded pertinent evidence in the
record.  Murphy v. Astrue, 496 F.3d 630, 633 (7th Cir. 2007).  Specifically, we noted that although
the ALJ pointed to evidence in support of his ruling, he did not explain why he disregarded
those portions of the school documents that supported a finding that Nathan was disabled.  Id.
at 634‐35.  We also found that the ALJ’s credibility determinations concerning Mr. and Mrs.
Murphy were not supported by the administrative record.  Id. at 635.  Similar to the gaps in
reasoning  noted  above,  the  ALJ  “noted,  without  elaboration”  that  Mr.  and  Mrs.  Murphy’s
observations did not comport with the school’s records—the same school records the ALJ failed
to explain when addressing Nathan’s disability determination.  Id.  So we concluded that the
ALJ’s decision was not supported by substantial evidence.  Id.
       Following remand, Mrs. Murphy filed a petition for attorney’s fees under the EAJA, 28
U.S.C. § 2412(d).  The district court denied the petition, finding that the ALJ’s conclusion that
Nathan  was  not  disabled,  his  decision  not  to  re‐contact  Dr.  Kessler,  and  his  credibility
No. 08‐1848                                                                                                3


determination were substantially justified.  With respect to the ALJ’s disability finding, the
district  court  found  that  the  ALJ  was  substantially  justified  because  his  assessment  of  the
evidence met the minimal level of articulation.  The court also relied on the fact that our prior
opinion did not contain strong language that would support an award of attorney’s fees under
the EAJA.  The district court determined that the ALJ was substantially justified in reviewing
Nathan’s behavioral assessment without contacting Dr. Kessler because he was qualified to do
so after reviewing the school records.  See Murphy, 496 F.3d at 634.   Finally, the district court
judge found that the ALJ’s credibility finding was substantially justified because he proffered
some evidence, albeit minimal, that contradicted Nathan’s parents’ testimony.  Mrs. Murphy
now appeals the district court’s denial of her motion for attorney’s fees. 


                                           II.            Analysis


        A.      The Legal Framework 
        The EAJA allows a successful litigant against the United States to recover attorney’s fees
provided that: (1) the litigant was a “prevailing party”; (2) the government’s position was not
“substantially justified”; (3) there existed no special circumstances that would make an award
unjust;  and  (4)  the  litigant  filed  a  timely  application  with  the  district  court.    28  U.S.C.  §
2412(d)(1)(A)‐(B); Krecioch v. United States, 316 F.3d 684, 688 (7th Cir. 2003).  The only issue on
appeal  is  whether  the  government’s  position  was  substantially  justified,  which  the
Commissioner bears the burden of proving.  Marcus v. Shalala, 17 F.3d 1033, 1036 (7th Cir. 1994).
We review the district court’s denial of a petition for attorney’s fees and costs for an abuse of
discretion. Pierce v. Underwood, 487 U.S. 552, 562 (1988). 
        Attorney’s fees may be awarded if the Commissioner’s pre‐litigation conduct or his
litigation position lacked substantial justification.  Golembiewski v. Barnhart, 382 F.3d 721, 724
(7th Cir. 2004).  The ALJ’s decision is considered part of the Commissioner’s pre‐litigation
conduct.    Id.    The  Commissioner’s  position  is  substantially  justified  if  his  conduct  has  a
“reasonable basis in law and fact, that is, if a reasonable person could believe the position was
correct.”  Golembiewski, 382 F.3d at 724 (citing Marcus, 17 F.3d at 1036).  “Substantially justified
does not mean justified to a high degree, but rather has been said to be satisfied if there is a
genuine dispute or if reasonable people could differ as to the appropriateness of the contested
action.”  Stein v. Sullivan, 966 F.2d 317, 320 (7th Cir. 1992) (citation and internal quotation marks
omitted).  Stated another way, the substantial justification standard means that the ALJ was
“justified in substance or in the main—that is, justified to a degree that could easily satisfy a
reasonable person.”  Pierce, 497 U.S. at 565‐66 (1988).  
        B.      Mrs. Murphy’s “Strong Language” Argument 
        Mrs. Murphy first argues that the district court used an erroneous legal standard in
    No. 08‐1848                                                                                                4


    finding that the Commissioner was substantially justified.  Specifically, she claims that the
    district court inordinately focused on whether our decision used strong language, instead of
    recognizing that strong language is just one factor, and not the principal focus of the substantial
    justification analysis. 
            As  Mrs.  Murphy  correctly  states,  in  some  cases,  strong  language  against  the
    government’s  position  in  an  opinion  on  the  merits  may  suggest  that  the  Commissioner’s
    position was not substantially justified.  See Marcus, 17 F.3d at 1038.  Here, however, it is clear
    that the district court was simply addressing Mrs. Murphy’s own argument when discussing
    the  lack  of  “strong  language”  in  our  merits  opinion,  and  was  not  under  the  mistaken
    impression  that  strong  language  was  the  only  method  of  showing  a  lack  of  substantial
    justification.    The  court  compared  the  language  used  and  the  errors  we  identified  in  our
    decision to those found in a similar case, Golembiewski v. Barnhart, 382 F.3d 721, 724 (7th Cir.
    2004).  This comparison illustrated that our previous decision in this case did not contain the
    same “admonishing language” used to describe the severe errors found in Golembiewski.1  The
    district court did not use language suggesting that strong language was the only way to support
    an award of attorney’s fees; instead, the court recognized that it was one factor that supports
    a  claim  for  fees  and  assessed  it  accordingly.    The  fact  that  the  district  court  analyzed  this
    particular factor and disagreed with Mrs. Murphy does not amount to an abuse of discretion.


            C.      No Showing of a Lack of Substantial Justification 
            Mrs.  Murphy  next  contends  that  the  ALJ’s  decision  violated  our  precedent  and  the
    Commissioner’s own regulations, and therefore was not substantially justified.  Essentially,
    Mrs. Murphy appears to argue that the ALJ did not adhere to well‐established law because he
    failed to fully develop the record and adequately articulate his analysis, and that the government
    was not substantially justified in defending the ALJ’s ruling.  Again, we cannot agree with Mrs.
    Murphy.  In our previous opinion, we found that the ALJ did not “sufficiently explain” his
    disregard for pertinent evidence that was inconsistent with his disability finding, and expressed
    our concern that he noted, “without elaboration,” that Murphy’s testimony was inconsistent
    with parts of the record.  See Murphy, 496 F.3d at 635.  These are errors of articulation, which
    we  have  held  “in  no  way  necessitate  a  finding  [that]  the  [government’s]  position  was  not
    substantially justified” because the “requirement that the ALJ articulate his consideration of the
    evidence is deliberately flexible.”  Stein, 966 F.2d at 319‐320.  In Stein, we found that although
    the judge failed to consider some of the evidence in the record, his argument was supported
    by other evidence and so the government was substantially justified in its position.  Id.  The


1
   Specifically,  the  Golembiewski  court  noted  that  in  its  preceding  merits  opinion,  it  had  urged  the
Commissioner to assign the matter to another ALJ and had “closed with an additional observation,”
admonishing the ALJ to consider the aggregate of the plaintiff’s “host of medical conditions.” 382 F.3d
at 725.  
No. 08‐1848                                                                                              5


same goes for this case. Although the ALJ failed to consider evidence concerning a disability
finding  and  did  not  sufficiently  explain  his  credibility  determination,  there  was  still  some
discussion and some evidence in the record that supported his position; “this is not a case in
which the Commissionerʹs position is based on speculation with no support in the record.”
Cunningham v. Barnhart, 440 F.3d 862, 865 (7th Cir. 2006).  “Substantially justified does not mean
justified to a high degree, but rather has been said to be satisfied . . . if reasonable people could
differ as to the appropriateness of the contested action.”  Stein, 966 F.2d at 320 (citing Pierce, 487
U.S.  at  565  (internal  quotation  marks  omitted).    Here,  some  evidence  supported  the  ALJ’s
disability and credibility determinations, and since that evidence was noted by the ALJ, we
cannot say that the district court abused its discretion in finding that reasonable people could
differ  as  to  the  appropriateness  of  the  ALJ’s  decision,  even  though  his  articulation  of  that
decision was minimal.  See Stein, 966 F.2d at 320 (finding no abuse of discretion even though
“the Secretary failed to consider, or at least failed to articulate that he considered” contrary
evidence); Cunningham, 440 F.3d at 865 (finding no abuse of discretion because the medical
evidence supported the ALJ’s decision).


        D.      The Permissible Reevaluation of Underlying Merits  
        Last, Mrs. Murphy argues that the district court abused its discretion by reassessing the
underlying  merits  of  the  SSI  benefits  application  rather  than  evaluating  the  errors  we
previously found in the ALJ’s decision.  However, because the Commissioner also relies on the
evidence used by the ALJ, the district court must also, at some point, consider this evidence
when assessing the government’s pre‐litigation and litigation positions to determine whether
these positions are substantially justified.  The district court must necessarily go beyond our
opinion and examine the ALJ’s decision and the evidence he used; the substantial justification
standard used to determine EAJA fees differs from the substantial evidence standard used in
our previous opinion, so the basis for the government’s position must be analyzed with this less
demanding standard in mind. See Cummings v. Sullivan, 950 F.2d 492, 498 (7th Cir. 1991).  To
the extent that the district court “reassessed” the underlying merits of the application, it only
did  so  to  determine  whether  that  the  evidence  used  by  the  ALJ,  and  relied  upon  by  the
Commissioner,  was  sufficient  to  create  a  genuine  dispute,  which  is  part  of  a  substantial
justification  analysis.    See  Stein,  966  F.2d  at  320.    The  district  court’s  evaluation  of  the
underlying merits was limited to the evidence considered by the ALJ, which is a necessary
component in determining if the government was substantially justified in defending the ALJ’s
ruling because it shows that the Commissioner’s position was not “based on speculation with
no support in the record.”  Cunningham, 440 F.3d at 865.  Notably, the district court stated at the
outset of its analysis that although it would focus on the ALJ’s actions, it would not “ignore the
Seventh Circuit’s findings.”  A reading of the district court’s decision shows that it did not
ignore the errors we found with the ALJ’s analysis, but in fact used those errors as a starting
No. 08‐1848                                                                                             6


point when assessing the government’s pre‐litigation and litigation positions.  With regard to
the  disability  finding,  the  district  court  analyzed  our  opinion  and  reasoned  that  it  did  not
contain strong language suggesting a lack of substantial justification, and that the articulation
errors  we  assigned  to  the  ALJ  did  not  compel  a  finding  that  the  government  was  not
substantially justified.  This analysis was essential to the issues before the court and was not
a reevaluation of the underlying merits.  Therefore, we find no abuse of discretion in the district
court’s assessment of the evidence or in any of its conclusions.


                                        III.            Conclusion
        For the foregoing reasons, the judgment of the district court is AFFIRMED.